Exhibit 10.1

EXECUTION VERSION

[gpbcghaipx3g000001.jpg]WELLS FARGO BANK, NA

301 South College Street, 15th Floor

Charlotte, NC 28202

July 29, 2020

 

CBL & Associates Limited Partnership

c/o CBL & Associates Properties, Inc.

2030 Hamilton Place Blvd., Suite 500

Chattanooga, Tennessee 37421-6000

Attention: Chief Financial Officer

 

Re:

Extension of the Forbearance Termination Date; Modification of Specific Defaults

 

Ladies and Gentlemen:

Reference is made to (i) the Credit Agreement, dated January 30, 2019 (as
amended, restated, amended and restated, replaced, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among CBL &
ASSOCIATED LIMITED PARTNERSHIP, a Delaware limited partnership (“Borrower”), CBL
& ASSOCIATES PROPERTIES, INC., a Delaware corporation (“Parent”), the lenders
from time to time party thereto (the “Lenders”), and Wells Fargo Bank, National
Association, as administrative agent (“Administrative Agent”) for itself and for
the benefit of the Lenders, and (ii) that certain Forbearance Agreement, dated
June 30, 2020, as previously modified and extended by an extension letters dated
July 15, 2020 and July 22, 2020 (the “Existing Forbearance Agreement”), between
Borrower and Administrative Agent, on behalf of the Lenders.  Capitalized terms
used herein and not otherwise defined shall have the meaning given to such terms
in the Credit Agreement or the Existing Forbearance Agreement, as applicable.  

Obligors have requested that Administrative Agent and Lenders modify the
Forbearance Agreement, and Administrative Agent and Lenders are willing to do
so, subject to the terms and conditions set forth in this letter agreement (the
“Amendment” and the Existing Forbearance Agreement after giving effect to this
Amendment, the “Forbearance Agreement”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Administrative Agent and Obligors hereby agree
as follows:

1.In order to extend the Forbearance Agreement, the date and time set forth in
Section 3(a) of the Forbearance Agreement is hereby amended to be “11:59 p.m.
(Eastern Daylight Time) on August 5, 2020 (the “Scheduled Termination Time”),
provided that so long as Obligors have received a written notice at least 12
hours prior to the then applicable Scheduled Termination Time from counsel to
the Administrative Agent that Requisite Lenders and the Required Noteholders (as
defined below) have agreed to extend the then applicable Scheduled Termination
Time to the later date and time specified in such notice (such modified date and
time, the “Modified Termination Time”), the then

 

--------------------------------------------------------------------------------

CBL & Associates Limited Partnership

Page

 

applicable Scheduled Termination Time shall automatically be replaced by the
Modified Termination Time and further provided that as a condition to the
continuing effectiveness of any such extension of the Scheduled Termination Time
no later than one (1) business day after the extension of any Scheduled
Termination Time, the Obligors shall pay all unpaid and invoiced fees and
expenses of Jones Day and Ducera in accordance with the respective engagement
letters executed with Jones Day and Ducera or otherwise agreed between the
Obligors, on the one hand, and Jones Day and Ducera, respectively, on the other
hand”;

2.On or prior to the date of this Amendment and as a condition to its
effectiveness, Borrower shall deliver to Administrative Agent a fully executed
copy of forbearance agreement by and among Obligors and a majority of Senior
Noteholders holding the 5.250% Senior Notes Due December 1, 2023 in the original
principal amount of $450,000,000 and a majority of Senior Noteholders holding
the 5.95% Senior Notes Due December 15, 2026 in the original principal amount of
$625,000,000 (collectively, the “Required Noteholders”), which forbearance
agreement (a) shall have a scheduled expiration date not earlier than 11:59 p.m.
(Eastern Daylight Time) on August 5, 2020, (b) shall not include or be
contingent upon the delivery of any collateral or payments on, or otherwise in
respect of, the Senior Notes, including, without limitation, any forbearance or
other fee arising under such agreement, and (c) shall otherwise be in form and
substance acceptable to Requisite Lenders;

3.On or prior to 5:00 p.m. eastern time on Monday, August 3, 2020, Obligors
shall have delivered to Ducera the following information with respect to each of
the Borrowing Base Properties plus offered (currently unencumbered) properties
suggested as new collateral for the Secured Lenders:

a.A specific list of the offered (currently unencumbered) properties suggested
as new collateral for the Secured Lenders;

b.Tenant sales reporting for Fiscal Year 2019;

c.Annual rent rolls as of June 30, 2020; and

d.Co-tenancy schedules in the form previously discussed with Ducera.

4.The Obligors shall deliver on August 1, 2020 cash flow statements and
projections as required by the Forbearance Agreement, and shall Obligors shall
create deliver, as soon as available, 13-week cash flow forecasts and variance
analyses for projections both outside and within a bankruptcy proceeding;

5.The Obligors agree and acknowledge that, notwithstanding any limitations set
forth in separate Non-Disclosure Agreements executed with either Moelis, PJT or
Ducera, each of the foregoing professional advisers can communicate with each
other and share confidential information, subject otherwise to the terms of such
Non-Disclosure Agreements and provided that Moelis is invited to participate in
any calls between PJT and Ducera;

 

--------------------------------------------------------------------------------

CBL & Associates Limited Partnership

Page

 

6.The Obligors agree to deliver to Ducera, concurrently with the delivery of the
same to PJT or the Bondholders, financial and other information concerning
Obligors delivered to such parties;

7.The Obligors agree and acknowledge that US Bank, National Association, has
resigned as an Issuing Bank and Swingline Lender under the Credit Agreement, and
they consent to the foregoing resignation; and

8.On or prior to 10:00 a.m. eastern time on Wednesday, August 5, 2020,
Administrative Agent shall have received a second written counter-proposal in
response to the proposal submitted by Ducera on behalf of Administrative Agent
to the Obligors and the Bondholders on Monday, July 20, 2020, such
counter-proposal to supersede and replace the one delivered on Sunday, July 26th
by the Obligors.

For purposes of clarity, the Obligors acknowledge and reconfirm that, pursuant
to Section 3(g) of the Forbearance Agreement, the expiration or termination of
the Noteholder Forbearance Agreement, other than as a result of either a
permanent waiver of any default under the Indenture or the cure of the Cross
Defaults and as a result of which the Senior Notes cannot be accelerated in
accordance with the terms of the Indenture, shall result in an automatic
termination of the Forbearance Agreement.

To facilitate execution, this Amendment may be executed in as many counterparts
as may be convenient or required. The words “execution,” “signed,” “signature,”
and words of like import in this Amendment shall include images of manually
executed signatures transmitted by facsimile or other electronic format
(including, without limitation, “pdf”, “tif” or “jpg”) and other electronic
signatures (including, without limitation, DocuSign and AdobeSign).  The use of
electronic signatures and electronic records (including, without limitation, any
contract or other record created, generated, sent, communicated, received, or
stored by electronic means) shall be of the same legal effect, validity and
enforceability as a manually executed signature or use of a paper-based
record-keeping system to the fullest extent permitted by applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act and any other
applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act or the Uniform Commercial Code.  Each party
hereto hereby waives any defenses to the enforcement of the terms of this
Agreement based on the form of its signature, and hereby agrees that such
electronically transmitted or signed signatures shall be conclusive proof,
admissible in judicial proceedings, of such party’s execution of this Amendment.
Even though the parties agree that electronic signatures are legally enforceable
and intended to be effective for all purposes, the signing parties agree if
requested by Administrative Agent in its sole discretion to promptly deliver to
Administrative Agent the requested original document bearing an original manual
signature, to the extent required or advisable to be delivered in connection
with any program made available to Administrative Agent or any of its affiliates
by the Federal Reserve, U.S. Treasury Department or any other federal or state
regulatory body.

As of the date of this Amendment, but without limiting the limited reservation
of rights in Section 25(a) of the Forbearance Agreement, Obligors, to the
fullest extent permitted by law, each

 

--------------------------------------------------------------------------------

CBL & Associates Limited Partnership

Page

 

hereby releases, and forever discharges Administrative Agent, each Lender and
each of its or their respective trustees, officers, directors, participants,
beneficiaries, agents, attorneys, affiliates and employees, and the successors
and assigns of the foregoing (collectively, the “Released Parties”), from any
and all claims, actions, causes of action, suits, defenses, set-offs against the
Obligations, and liabilities of any kind or character whatsoever, known or
unknown, contingent or matured, suspected or unsuspected, anticipated or
unanticipated, liquidated or unliquidated, claimed or unclaimed, in contract or
in tort, at law or in equity, or otherwise, including, without limitation,
claims or defenses relating to allegations of fraud, duress, bad faith and
usury, which relate, in whole or in part, directly or indirectly, to: (A) the
Facility; (B) the Loan Documents; (C) the Obligations; (D) the Collateral; or
(E) the Forbearance Agreement, including, without limitation, the negotiation,
execution, performance or enforcement of the Loan Documents and this Agreement,
any claims, causes of action or defenses based on the negligence of any of the
Released Parties or on any “lender liability” theories of, among others, bad
faith, unfair dealing, duress, coercion, control, misrepresentation, omissions,
misconduct, overreaching, unconscionability, disparate bargaining position,
reliance, equitable subordination, fraud, or otherwise, and any claim based upon
fraud, duress, illegality or usury (collectively, the “Released Claims”), in
each case other than in connection with the gross negligence or willful
misconduct of any Released Party.  No Obligor shall intentionally, willfully or
knowingly commence, join in, prosecute, or participate in any suit or other
proceeding in a position which is adverse to any of the Released Parties,
arising directly or indirectly from any of the Released Claims.  The Released
Claims include, but are not limited to, any and all unknown, unanticipated,
unsuspected or misunderstood claims and defenses, all of which are released by
the provisions hereof in favor of the Released Parties.

Obligors each acknowledges and agrees that it has no defenses, counterclaims,
offsets, cross-complaints, causes of action, rights, claims or demands of any
kind or nature whatsoever, including, without limitation, any usury or lender
liability claims or defenses, arising out of the Facility or the Loan Documents
or the Forbearance Agreement, that can be asserted either to reduce or eliminate
all or any part of any of Obligor’s liability to Administrative Agent and
Lenders under the Loan Documents, or to seek affirmative relief or damages of
any kind or nature from Administrative Agent or Lenders, for or in connection
with the Facility or any of the Loan Documents.  Each of Obligors further
acknowledges that, to the extent that any such claim does in fact exist, it is
being fully, finally and irrevocably released by them as provided in this
Amendment.

Each of Obligors hereby waives the provisions of any applicable laws restricting
the release of claims which the releasing parties do not know or suspect to
exist at the time of release, which, if known, would have materially affected
the decision to agree to these releases.  Accordingly, each of Obligors hereby
agrees, represents and warrants to Administrative Agent and each Lender that it
understands and acknowledges that factual matters now unknown may have given or
may hereafter give rise to causes of action, claims, demands, debts,
controversies, damages, costs, losses and expenses which are presently unknown,
unanticipated and unsuspected, and each of Obligors further agrees, represents
and warrants that the releases provided herein have been negotiated and agreed
upon, and in light of, that realization and that Obligors nevertheless hereby
intend to release, discharge and acquit the parties set forth hereinabove from
any such unknown causes of action, claims, demands, debts, controversies,
damages, costs, losses and expenses which are in any manner set forth in or
related to the Released Claims and all dealings in connection therewith.  In
making the releases set forth in this Amendment, each of Obligors acknowledges

 

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

that it has not relied upon any representation of any kind made by any Released
Party. It is understood and agreed by Released Parties that the acceptance of
delivery of the releases set forth in this Amendment shall not be deemed or
construed as an admission of liability by any of the Released Parties and
Administrative Agent, on behalf of itself and the other Released Parties, hereby
expressly denies liability of any nature whatsoever arising from or related to
the subject of such releases.

The substantive laws of the State of New York shall govern the construction of
this Amendment and the rights and remedies of the parties hereto.

Section 13.5 and Section 13.13 of the Credit Agreement are hereby incorporated
into this Amendment by this reference as if set forth in full herein.

Nothing in this letter shall alter of affect any provision, condition, or
covenant contained in any of the Loan Documents or affect or impair any rights,
powers, or remedies of Administrative Agent or any Lender, or shall modify or
amend any provisions of the Forbearance Agreement, other than as expressly set
forth above.  The provisions of the Loan Documents and the Forbearance Agreement
shall continue in full force and effect.

(SIGNATURES ON FOLLOWING PAGE)

 

Signature Page – CBL Amendment to the Forbearance Agreement

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the day and year first above written.

 

 

 

“BORROWER”

 

CBL & Associates Limited Partnership,

a Delaware limited partnership

 

By:       CBL Holdings I, Inc.,

             Its sole general partner

 

By:                    /s/ Farzana Khaleel

Name:               Farzana Khaleel

Title:                 Executive Vice President and Chief Financial Officer

 

 

“PARENT”

 

CBL & Associates Properties, Inc.,

a Delaware corporation

 

By:                    /s/ Farzana Khaleel

Name:               Farzana Khaleel

Title:                 Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

[Signature Pages Continue on Following Page]

 

 




Signature Page – CBL Amendment to the Forbearance Agreement

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

“ADMINISTRATIVE AGENT”

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

a national banking association,

as Administrative Agent

 

By:       /s/ Ryan Sansavera__________________

Name:  Ryan Sansavera____________________

Title:    Senior Vice President________________

 

 

 

 

 

 

 

 

[Signature Pages Continue on Following Page]

 




Signature Page – CBL Amendment to the Forbearance Agreement

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

“SUBSIDIARY GUARANTORS”

 

CBL/Imperial Valley GP, LLC

CBL/Kirkwood Mall, LLC

CBL/Madison I, LLC

CBL/Richland G.P., LLC

CBL/Sunrise GP, LLC

Cherryvale Mall, LLC

Hixson Mall, LLC

Imperial Valley Mall GP, LLC

JG Winston-Salem, LLC

Kirkwood Mall Acquisition LLC

Kirkwood Mall Mezz LLC

Layton Hills Mall CMBS, LLC

Madison/East Towne, LLC

Madison/West Towne, LLC

Madison Joint Venture, LLC

Mayfaire GP, LLC

MDN/Laredo GP, LLC

Mortgage Holdings, LLC

Multi-GP Holdings, LLC

Pearland Ground, LLC

Pearland Town Center GP, LLC

 

By:      CBL & Associates Limited Partnership, as the chief manager of each of
the above listed limited liability companies

 

By:       CBL Holdings I, Inc., its general partner

 

By:                    /s/ Farzana Khaleel

Name:               Farzana Khaleel

Title:                 Executive Vice President and Chief Financial Officer

 

Frontier Mall Associates Limited Partnership

Turtle Creek Limited Partnership

 

By:       CBL & Associates Limited Partnership, as the general partner of each
of the above listed limited partnerships

 

By:       CBL Holdings I, Inc., its general partner

 

By:                    /s/ Farzana Khaleel

Name:               Farzana Khaleel

Title:                 Executive Vice President and Chief Financial Officer

 

 

[Signature Pages Continue on Following Page]

 

 

Signature Page – CBL Amendment to the Forbearance Agreement

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

POM-College Station, LLC

 

By:       CBL & Associates Limited Partnership, its managing member

 

By:       CBL Holdings I, Inc., its general partner

 

By:                    /s/ Farzana Khaleel

Name:               Farzana Khaleel

Title:                 Executive Vice President and Chief Financial Officer

 

CBL RM-Waco, LLC

 

By:       CBL/Richland G.P., LLC, its managing member

 

By:       CBL & Associates Limited Partnership, as the chief manager of the
managing member of the above listed limited liability company

 

By:       CBL Holdings I, Inc., its general partner

 

By:             /s/ Farzana Khaleel

Name:        Farzana Khaleel

Title:          Executive Vice President and Chief Financial Officer

 

Arbor Place Limited Partnership

 

By:        Multi-Holdings GP, LLC, its general partner

 

Imperial Valley Mall II, L.P.

 

By:        Imperial Valley Mall GP, LLC, its general partner

 

Imperial Valley Mall, L.P.

 

By:        CBL/Imperial Valley GP, LLC, its general partner

 

Mayfaire Town Center, LP

 

By:        Mayfaire GP, LLC, its general partner

 

Pearland Town Center Limited Partnership

 

By:         Pearland Town Center GP, LLC, its general partner

 

By:        CBL & Associates Limited Partnership, as the chief manager of the
general partner of each of the above listed limited partnerships

 

By:       CBL Holdings I, Inc., its general partner

 

By:            /s/ Farzana Khaleel

Name:       Farzana Khaleel

Title:         Executive Vice President and Chief Financial Officer

Signature Page – CBL Amendment to the Forbearance Agreement

--------------------------------------------------------------------------------

Loan No. 12503DAN8

 

CBL SM-Brownsville, LLC

 

By:       CBL/Sunrise GP, LLC, its chief manager

 

Mall Del Norte, LLC

 

By:        MDN/Laredo GP, LLC, its chief manager

 

By:       CBL & Associates Limited Partnership, as the chief manager of the
chief manager of each of the above listed limited liability companies

 

By:       CBL Holdings I, Inc., its general partner

 

By:            /s/ Farzana Khaleel

Name:       Farzana Khaleel

Title:         Executive Vice President and Chief Financial Officer

 

CBL/Westmoreland I, LLC

CBL/Westmoreland II, LLC

 

By:       CW Joint Venture, LLC, as the chief manager of each of the above
listed limited liability companies

 

By:      CBL & Associates Limited Partnership, as the manager of the chief
manager of each of the above listed limited liability companies

 

By:       CBL Holdings I, Inc., its general partner

 

By:            /s/ Farzana Khaleel

Name:       Farzana Khaleel

Title:         Executive Vice President and Chief Financial Officer

 

CBL/Westmoreland, L.P.

By:       CBL/Westmoreland I, LLC, its general partner

 

By:       CW Joint Venture, LLC, its chief manager

 

By:      CBL & Associates Limited Partnership, as manager of the chief manager
of the general partner of the above listed limited partnership

 

By:       CBL Holdings I, Inc., its general partner

 

By:            /s/ Farzana Khaleel

Name:       Farzana Khaleel

Title:         Executive Vice President and Chief Financial Officer

 

[Signature Pages Continue on Following Page]

 

 

 

Signature Page – CBL Amendment to the Forbearance Agreement

--------------------------------------------------------------------------------

Exhibit 10.1

EXECUTION VERSION

CW Joint Venture, LLC

 

By:       CBL & Associates Limited Partnership, its manager

 

By:       CBL Holdings I, Inc., its general partner

 

By:            /s/ Farzana Khaleel

Name:       Farzana Khaleel

Title:         Executive Vice President and Chief Financial Officer

 

 

 

 

[Remainder of Page Intentionally Left Blank; Signature Pages Continue on
Following Page]

 

 

--------------------------------------------------------------------------------

 

 

“PLEDGORS”

 

CBL & Associates Limited Partnership

 

By:       CBL Holdings I, Inc., its general partner

 

By:            /s/ Farzana Khaleel

Name:       Farzana Khaleel

Title:         Executive Vice President and Chief Financial Officer

 

Madison Joint Venture, LLC

Mortgage Holdings, LLC

 

By:       CBL & Associates Limited Partnership,

as chief manager of each of Madison Joint Venture, LLC and Mortgage Holdings,
LLC

 

By:       CBL Holdings I, Inc., its general partner

 

By:            /s/ Farzana Khaleel

Name:       Farzana Khaleel

Title:         Executive Vice President and Chief Financial Officer

 

 

 

 

[End of Signature Pages]